PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/150,296
Filing Date: 9 May 2016
Appellant(s): Convertino et al.



__________________
Amardeep S. Grewal
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/23/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/23/2019 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claim(s) 1 – 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tavernier (U.S. 9,904,949 B1).

(2) Response to Argument	
There are five (5) arguments as following:

1.	 Appellant argues Tavernier does not disclose or suggest “determining based on the first dataset and determined context, one or more dataset recommenders, each of the one or more dataset recommenders corresponding to a relationship type between datasets” recited in independent claims 1 and 17. The Examiner respectfully disagrees.
Response: The Tavernier reference first monitors the user interactions, profile, preferences with the content pages including particular company, retail store and provides recommendation accordingly (See abstract, col. 5 lines 30 – 44 of Tavernier). The relationship, in this case is the content/context relationship. Different contexts will have different recommended item. For example, at least one or more source (shoe company, for example) is monitored, and the system will provide recommendation from that company (See col. 3 lines 30 – 40 of Tavernier). disclose or suggest “determining based on the first dataset and determined context, one or more dataset recommenders, each of the one or more dataset recommenders corresponding to a relationship type between datasets” recited in independent claims 1 and 17.

2. 	Appellant argues Tavernier does not disclose or suggest “scoring, using the determined one or more dataset recommenders, each of the plurality of second datasets using a relevance ranking algorithm specific to the corresponding relationship type to score the relevance of the of the second dataset to first dataset” recited in independent claims 1 and 17. The Examiner respectfully disagrees. 
Response: As discussed in the previous Office Action, after similarities data set are selected from a particular recommender (particular retail store, company), and using the widgets to display ranked based on the context items identified for a customer or client device” (col. 2 lines 2 – 8 of Tavernier). In particular, Tavernier teaches “Logging may also include scores, appraisals, rankings and so forth of the similarities dataset or recommendations from within the similarities dataset. Logging a score may enable building the score directly into the ranking model. The score may be used, for example, to affect a ranking of a recommendation based on the type of dataset from which the recommendation was selected” (See col. 9 lines 38 – 45 of Tavernier). The “Recommended items may be scored within the score range for the particular similarities dataset and the scored items may be sorted” (See col. 10 lines 58 – 60 of Tavernier). Therefore, Tavernier does disclose “scoring, using the determined one or more dataset recommenders, each of the plurality of second datasets using a relevance ranking algorithm specific to the corresponding relationship type to score the relevance of the of the second dataset to first dataset” recited in independent claims 1 and 17.

3. 	Appellant argues Tavernier does not disclose or suggest “ranking the plurality of second datasets based on the scoring” recited in independent claims 1 and 17. The Examiner respectfully disagrees.
Response: Similar to the above argument, in col. 9 lines 38 – 45 of Tavernier “The score may be used, for example, to affect a ranking of a recommendation based on the type of dataset from which the recommendation was selected”, and further col. 10 lines 12 – 45 wherein Tavernier discloses a ranking function using the computed score. “To be able to differentiate the meaning in different dataset scores (a feature that may be used in ranking), the recommendation model may incorporate a feature which captures the meaning of a score per dataset. For example, a ranking function may be as follows… where imp is an impression or view, wdg is a website display group, cand is a candidate website display group, mra is most recent activity, score refers to a score assigned to a recommendation or dataset as described previously, and obj may refer to a recommendation or dataset” (col. 10 lines 12 – 45 of Tavernier). As the results, Tavernier does disclose “ranking the plurality of second datasets based on the scoring” recited in independent claims 1 and 17. 

4. Appellant argues Tavernier does not disclose or suggest “selecting a subset of the ranked datasets as the recommended datasets” recited in independent claims 1 and 17. The Examiner respectfully disagrees.
Response: Tavernier discloses that “The system may include a candidate generation module 357 to generate candidates for recommendation after a similarities dataset is selected” (See col. 12 lines 26 – 28 of Tavernier). Further, referring to co. 16 lines 1 0 – 14, Tavernier teaches “after selecting an appropriate similarities dataset from which to draw product recommendations, the products included in the selected similarities dataset may be narrowed to a subset of products based on the context items”. Therefore, Tavernier does disclose or suggest “selecting a subset of the ranked datasets as the recommended datasets” recited in independent claims 1 and 17.

5. Appellant argues Tavernier does not disclose or suggest ““a dataset selection control for receiving a user selection of a first dataset” or “a recommendation bar for presenting a set of recommended datasets based on the user selection of the first dataset and a determined context for the selection, wherein the recommended datasets are recommended in part by a recommender and grouped within the recommendation bar by relationship type to the first dataset” recited in independent claim 11. The Examiner respectfully disagrees.
Response: Similar to the first argument, one or more recommendations are displayed in Fig. 1, section 120 of Tavernier based on the content/context of the displayed item (See col. 2 lines 47 – 52 wherein “The recommendation 120 may be based on any of a variety of contexts used to select a similarities data source”). So, depends on the relationship (the content/context relationship), a corresponding recommendation is selected for displayed. Different methods/ways to present the recommendation such as displayed in advertising section or using widgets (col. 3 lines 29 – 40, line 62 – col. 4 lines 9, col. 5 lines 45 - 59 of Tavernier). Therefore, the Tavernier does disclose a “recommendation bar” or an interface “for presenting a set of recommended datasets based on the user selection of the first dataset and a determined context for the selection, wherein the recommended datasets are recommended in part by a recommender and grouped within the recommendation bar by relationship type to the first dataset”, and wherein  specific recommendations are displayed (grouped) within the interface by the content/context relationship of the first dataset..

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/CAM LINH T NGUYEN/Primary Examiner, Art Unit 2161                         







Conferees:
/APU M MOFIZ/
SPE, Art Unit 2161 

/Mary Jacob/ Quality Assurance Specialist, TC2100                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.